Citation Nr: 0012280	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-43 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
claimed as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  This appeal arises from rating decisions of 
the Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).

In July 1997, the Board of Veterans' Appeals (Board) 
determined that the issues of entitlement to service 
connection for chronic bronchitis, right ear hearing loss and 
headaches, which had been denied by the RO in a January 1981 
rating decision, had not become final; these issues were 
referred to the RO for adjudication.  They were denied by the 
RO in August 1998 and January 1999.

In March 2000, a hearing was held at the RO, before the 
undersigned Board member, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 1999).  At the hearing, the issue of 
entitlement to nonservice connected pension benefits was 
withdrawn by the veteran and his representative.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of current chronic bronchitis or a 
chronic headache disorder at any time during or after 
service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for 
bronchitis and headaches are plausible.

3.  The evidence of record shows that the veteran's right ear 
met the criteria for hearing loss by VA standards at his 
entry into service in 1968; the evidence does not demonstrate 
that there was an aggravation of the veteran's right ear 
hearing loss during his period of active duty; and there is 
no objective evidence of current right ear hearing loss 
shown.


CONCLUSIONS OF LAW

1.  The claims for service connection for bronchitis and 
headaches are not well grounded and there is no statutory 
duty to assist the veteran in the development of facts 
pertinent to those claims.  38 U.S.C.A. § 5107 (West 1991).

2.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991). Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Bronchitis and Headaches

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for bronchitis and headaches, the Board 
concludes that the veteran's claims for service connection 
for those conditions are not well grounded.

The service medical records show that the veteran was treated 
for bronchitis in March 1968.  He had complaints of chest 
pain later in service which resulted in diagnoses of gas 
pain, mild strain, and viral pneumonia.  Chest X-rays during 
service were within normal limits.  The veteran complained of 
headache and sore throat in March and April 1968.  Upper 
respiratory illness was diagnosed.  

VA examination in October 1970 showed normal head and 
respiratory system findings.  Chest X-ray was normal as well.  
A VA examination in April 1980 noted minimum chronic 
bronchitis associated with smoking.  There were no findings 
related to headaches.  VA examination in May 1996 noted no 
findings related to headaches, and respiratory examination 
noted "lung disease-not found."  

Review of the record indicates that there is no objective 
medical evidence to demonstrate a current diagnosis of 
chronic bronchitis, or of a chronic headache disorder at any 
time during or after service.  The veteran's lay statements 
and hearing testimony to the effect that he has current 
bronchitis and a headache disorder that are related to 
service are not supported by the objective evidence and are 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
His statements as to medical diagnosis are not competent 
evidence that would render his claims well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
objective medical evidence to support the veteran's 
contentions, his claims are not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for 
bronchitis and headaches are plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, those claims are denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The service medical records show that the veteran's right ear 
hearing acuity met the threshold for VA disability when 
tested for induction in January 1968; the frequency at 4000 
Hertz was noted as 45 decibels.  The service medical records 
contain no other audiologic testing, and there are no 
complaints or findings related to hearing loss during 
service.  

On the VA examination conducted in October 1970, the ears 
were normal, and "no hearing loss" was noted.  On VA 
examination in April 1980, examination of the ears noted no 
significant abnormalities.  

The service medical records show that the veteran's right ear 
hearing loss met the standards for VA disability at induction 
in 1968.  Thus, right ear hearing loss preexisted his period 
of active service.  Since "no hearing loss" was noted on VA 
examination in October 1970, nine months after his discharge 
from service, the evidence does not demonstrate that there 
was an aggravation of the veteran's right ear hearing loss 
during his period of active duty.  See 38 C.F.R. § 3.306(a) 
(1999).  

There is no objective evidence to demonstrate a current right 
ear hearing loss under the provisions of 38 C.F.R. § 3.385 
(1999).  Based on the foregoing, the Board does not find a 
currently demonstrated right ear hearing loss that would be 
attributable to service.  Since the weight of the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

Service connection for bronchitis is denied.

Service connection for headaches is denied.

Service connection for right ear hearing loss is denied.


REMAND

The most recent VA psychiatric examination was conducted in 
April 1998, while the veteran was pursuing his claim for 
service connection for post-traumatic stress disorder.  
Service connection for post-traumatic stress disorder was 
granted in June 1998, and a 50 percent initial evaluation was 
assigned.  The veteran has testified that his psychiatric 
disability has worsened.

The veteran is also attempting to reopen his claim for 
service connection for a skin disorder, claimed as a result 
of Agent Orange exposure.  Review of the record indicates 
that: ringworm of the groin area was noted in service in 
January 1970, a VA hospitalization report in November 1978 
noted tinea cruris; a May 1996 VA dermatology examination 
indicated that examination of the groin area was deferred.

The veteran was scheduled for VA dermatology and psychiatric 
examinations in January 1999, however he failed to report to 
those appointments.  At his hearing before the Board in March 
2000, the veteran indicated that he did not receive notice of 
those examinations since he was currently homeless.  He 
indicated a willingness to report to rescheduled 
examinations, and that he could be contacted at his mother's 
address (3415 1/2  Avery Street, Little Rock, AR 72209).

Accordingly, the veteran should be scheduled for an 
examination by a VA psychiatrist in order to determine the 
current extent of his service connected post-traumatic stress 
disorder, and for a VA dermatologic examination to include 
findings related to any current groin pathology.  

Additionally, the veteran testified that he was found 
disabled by the Social Security Administration (SSA), largely 
based on his post-traumatic stress disorder, in 1997.  A 
letter from SSA supporting that finding was submitted at the 
hearing.  All medical records considered by the SSA in the 
determination that the veteran was disabled are relevant 
evidence and must be obtained. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, case is REMANDED to the RO for the following:

1.  The RO must make all the necessary 
arrangements in order to obtain copies of 
all the medical records considered by the 
SSA in their 1997 determination that the 
veteran was disabled.

2.  The veteran should be contacted at 
his mother's address of record and 
scheduled for a VA psychiatric 
examination to determine the nature and 
extent of his service-connected post-
traumatic stress disorder.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present. All appropriate diagnostic 
testing deemed necessary to render 
clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the veteran's psychiatric disorder should 
be evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of his 
recorded medical and vocational history. 
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with and are part of, or caused by, the 
service-connected post-traumatic stress 
disorder.  The examiner should indicate 
whether or not there is symptomatology 
which cannot be disassociated one 
disorder from the other. The examiner is 
also requested to identify the frequency 
and severity of all psychiatric symptoms, 
as well as to enumerate them as set out 
in the various categories contemplated by 
the applicable Diagnostic Code.  If 
positive symptoms from more than one of 
the rating categories are identified, the 
examiner is requested to identify the 
predominant symptoms based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment that most appropriately 
reflects the veteran's overall 
symptomatology and level of disability.  
The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  The diagnosis 
should be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
1994).  A comprehensive report containing 
complete rationale for all opinions 
expressed must be provided and associated 
with the claims folder.  If the veteran 
fails to report for the examination, this 
should be noted in the claims folder and 
a copy of notification(s) of the 
examination should be associated with the 
claims folder.
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examining psychiatrist 
prior to the examination.

3.  The veteran should be contacted at his 
mother's address of record and scheduled 
for a VA dermatology examination to 
determine the nature and extent of any 
current skin pathology.  The examiner 
should be requested to specifically note 
whether there is any skin pathology 
attributable to exposuere to Agent Orange, 
to include tinea cruris, in the veteran's 
groin area. A comprehensive report 
containing complete rationale for any 
opinions expressed must be provided and 
associated with the claims folder. The 
report of examination should include a 
detailed account of all manifestations of 
skin pathology found to be present.  The 
entire claims folder is to be made 
available to and reviewed by the examining 
physician prior to the examination.

4.  The veteran is hereby advised that 
pursuant to 38 C.F.R. § 3.655 (1999), 
when a claimant without good cause fails 
to report for examination, the claim will 
be denied.  If he fails to report for any 
of the requested examinations, that fact 
should be documented in the claims folder 
and the RO should consider the provisions 
of 38 C.F.R. § 3.655 (1999).  A copy of 
all notifications must also be associated 
with the claims folder. 

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
Specific attention is directed to the 
examination reports to ensure that they 
comply with the directives of this 
REMAND.  If any report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

6.  After completion of the above, the RO 
should readjudicate the veteran's claims 
for an increased initial evaluation for 
post-traumatic stress disorder, and 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a skin disorder, 
claimed as a result of Agent Orange 
exposure with consideration given to all 
of the evidence of record, including all 
the additional medical evidence obtained 
pursuant to this remand. The RO should 
evaluate the veteran's entitlement to an 
increased evaluation under all the 
applicable laws, regulations and 
diagnostic criteria as amended. 

7.  The RO should further consider 
whether the veteran's claim for an 
increased evaluation should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

8.  The RO should further consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

Following the above, and if an outcome is not favorable to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals





 



